Citation Nr: 0604064	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  02-07 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from December 1965 to 
December 1968.

2.  The veteran has degenerative joint disease of the left 
knee that likely began as a result of injury during active 
military service.


CONCLUSION OF LAW

The veteran has degenerative joint disease of the left knee 
that is the result of injury incurred during active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  

In this case, the veteran's service medical records have been 
misplaced.  Nevertheless, the veteran has reported that he 
injured his left knee several times during his period of 
active military service.  Based on his history of injury, and 
following a review of the available record, a VA examiner has 
opined that there was a greater than 50 percent likelihood 
that the veteran's currently shown joint disease of the left 
knee stemmed from his in-service injuries.  This was set 
forth in an April 2004 examination report.  

Because the veteran is competent to say that he injured his 
knee in service, and because the VA examiner's opinion is 
uncontradicted in the record, the Board finds that the 
preponderance of the evidence is in favor of the claim of 
service connection.  Although some reports, such as a June 
1999 VA treatment record, indicate that the veteran did not 
experience symptoms in his knee until 10 years after the in-
service injuries, the Board notes that the April 2004 
examiner indicated that she had reviewed the file in arriving 
at her opinion.  Consequently, the Board does not find any 
basis for discounting this opinion.


ORDER

Service connection for degenerative joint disease of the left 
knee is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


